     Case 2:18-cv-03372-JGB-E Document 77 Filed 04/07/21 Page 1 of 2 Page ID #:1039



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   MICHAEL LOUIS BEATTIE,        )         NO. CV 18-3372-JGB(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )          ORDER ACCEPTING FINDINGS,
                                   )
14   L. HALEEN, et al.,            )          CONCLUSIONS AND RECOMMENDATIONS
                                   )
15             Defendants.         )          OF UNITED STATES MAGISTRATE JUDGE
     ______________________________)
16

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   First Amended Complaint, all of the records herein and the attached
20   Report and Recommendation of United States Magistrate Judge.             Further,
21   the Court has engaged in a de novo review of those portions of the
22   Report and Recommendation to which any objections have been made.                The
23   Court accepts and adopts the Magistrate Judge’s Report and
24   Recommendation.
25

26         IT IS ORDERED that Defendants’ Motion for Summary Judgment is
27   denied.
28   ///
Case 2:18-cv-03372-JGB-E Document 77 Filed 04/07/21 Page 2 of 2 Page ID #:1040
